Title: Orderly Book, 12 November 1758
From: Washington, George
To: 



[12 November 1758]

Camp at Loyall Hannon Novr 12th 1758
Parole Albany
Field Officer for to morrow .
Adjutant for to morrow 1 B. Pensilvs.
As Genl Forbes is Apprehensive that the Stock of flowr at Loyall Hannon may fall Short by each Soldier receivg a pound ⅌ day it is his orders for the future each Soldier receive ½ lb. flower & ⟨1½⟩ lb. fresh Beef in Lieu of a pound of each ⅌ day with a proportion of Salt.
A Detachment of 1 Majr 2 Capts 4 Subs. 6 Serjts and 200 Rank and file to parade immediately and to reinforce the Grass Guard Majr Campbell for the Detachmt.
Disposition of the Troops in Case of an alarm upon firing the 2 Alarm Guns all the Troops are to Strike their Tents and repair within the intrenchmts taking their posts as follows 4 Deep the royal Americans to the right of the N. W. Gate Leaving the 3d Ridout—the Highlanders at the left of the Royal Americans leaving 100 Men in the 2d Ridout, the Virginia Troops at the left of the highld⟨s.⟩ Leaving 50 Men in the Raveling.
the Pensilvs. the left at the N. W. Gate the 1st Battn leaving 100 Men in the 1st Ridout. the Marylanders and N. Carolineans with the Lower Countys within the Fort, the Artillery at their posts.

The Sick of the Maryland Hospittall to be brought into the Fort the Artillery Guard to take part of the two Batterys, the out Guards to March in and Join their Corps.
After Orders
1 Colo. 1 Lt Colo. 1 Major 5 Caps. 15 Subs. 20 Serjts 20 Corpls & 400 Private Men to March to morrow morning at reveille beating to the Ground where the Skirmish was this Evening and to Carry a proportion of Spades in Order to Enter the Dead Bodies.
A Detachment from the line consisting of 1 Colo. 1 Lt Colo. 1 Majr 10 Capts. 30 Subs. 40 Serjts 40 Corpls & 960 Private Men to March to morrow morning at 8 OClock. For the first Detachmt Colo. Wm Byrd and Lt Colo. Work, Majr Peachy.
For the 2d Detachmt Colo. Armstrong Lt Colo. Mercer Majr Armstrong, the Detachmt that Marches at 8 OClock to take 2 Days provisions.
